THE THIRTEENTH COURT OF APPEALS

                                   13-22-00189-CV


                   In Re Estate of Paul Roland Avenell, Deceased


                                On Appeal from the
                       County Court of Jackson County, Texas
                            Trial Court Cause No. 5311


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 28, 2022